Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-14-00355-CV

                  IN THE INTEREST OF N.A.S. Jr., B.R.S., and R.C.S., Children

                    From the 198th Judicial District Court, Bandera County, Texas
                                     Trial Court No. Fl-13-117
                           Honorable Stephen B. Ables, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 10, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant mother appeals the trial court’s judgment terminating her parental rights to her

children, N.A.S. Jr., B.R.S., and R.C.S. The Texas Department of Family and Protective Services

(“the Department”) moved to have appellant’s parental rights terminated on a variety of grounds.

See TEX. FAM. CODE ANN. §§ 161.001(1)(C)-(E), (K), (N)-(P) (West 2014). After a bench trial,

the trial court found appellant’s parental rights should be terminated because she executed an

unrevoked or irrevocable affidavit of relinquishment of her parental rights pursuant to Chapter 161

of the Texas Family Code. See TEX. FAM. CODE ANN. § 161.001(1)(K). The trial court also

determined termination would be in the best interest of the child. Id. § 161.001(2).



1
 The Honorable Stephen B. Ables, sitting by assignment, is the Presiding Judge of the Sixth Administrative Judicial
Region. Judge Ables is the former judge of the 216th Judicial District Court of Kerr County, Texas.
                                                                                   04-14-00355-CV


        Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and informed of her

right to obtain a copy of the appellate record and file her own brief. See Nichols v. State, 954

S.W.2d 83, 85-86 (Tex. App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL

21157944, at *4. Appointed counsel provided appellant with a form which she could sign, date,

and file with this court in order to obtain a copy of the record. See Kelly v. State, No. PD-0702-

13, 2014 WL 2865901, at *4 (Tex. Crim. App. June 25, 2014). Appellant did not file the request

for the record or a pro se brief.

        We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating appellant’s parental rights. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                               -2-